PER CURIAM.
Confident that the trial court is familiar with the premise that, in ruling on a motion under rule 1.280(c), Florida Rules of Civil Procedure, in the context of discovery of net worth where an issue of punitive damages is involved, the trial judge may consider, among other things, “whether or not an actual factual basis exists for an award of punitive damages,” Tennant v. Charlton, 377 So.2d 1169 (Fla.1979), we deny the petition for writ of certiorari directed to an order limiting discovery in the lower court.
LETTS, HERSEY and GLICKSTEIN, JJ., concur.